Citation Nr: 1423989	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for bilateral eye disability, to include glaucoma, blindness, and detached retinas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1955 and from August 1955 to June 1962.  He also had service with the Army National Guard and Reserve, the dates of which have not yet been verified.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied the above claimed benefits.

The issue of service connection for right ear hearing loss was previously denied in an unappealed October 2007 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for right ear hearing loss.

The Veteran provided testimony at the RO during a hearing before a Decision Review Officer (DRO) in April 2011 and during a hearing before the undersigned in June 2013.  A transcript of each hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

The Veteran reported service with a Reserve and National Guard unit following his discharge from active duty in September 1962.  Service records demonstrate service with the Army Reserve and National Guard in Oregon through August 1977; however, the type and duration of his service, including between 1962 and 1977, has not been verified.  Moreover, only service treatment records through November 1966 have been obtained.  As the Veteran has reported acoustic trauma from helicopter and prop engine noise and decreased visual acuity during National Guard and/or Reserve service, which may have occurred during ACDUTRA or INACDUTRA, all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2013).  

If additional service is verified and/or service treatment records pertinent to the hearing loss claim are obtained, the evidence of record must be forwarded to the examiner who conducted the September 2010 VA examination to provide a new opinion in light of the new evidence.  

In addition, the Veteran reported head trauma following a plane crash landing and suggested a possible connection between that injury and his current eye disabilities.  However, the August 2007 VA examiner did not consider the in-service head injury in rendering a negative opinion.  Therefore, once all other necessary development has been completed, an addendum to the opinion regarding the etiology of eye pathology is necessary 

Finally, all outstanding records of VA treatment must be obtained.  To this end, the Board notes that the Veteran reported VA treatment since 1988.  However, the earliest VA treatment of record in dated in 2000.  Therefore, all outstanding records since 1988 should be obtained according to the procedures outlined in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records, including those created since 1988, and associate them with the paper or virtual claims file.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Verify all periods of the Veteran's service, including all periods of active service, ACDUTRA, and INACDUTRA, and obtain any outstanding service treatment and personnel records.

3.  If additional service is verified and/or pertinent service treatment records are obtained, the claims folder must be forwarded to the examiner who conducted the September 2010 VA examination to provide a new opinion in light of the new evidence obtained.  If the same examiner is unavailable, an opinion should be solicited from a VA audiologist.

4.  Once all outstanding and available evidence has been obtained and associated with the record, provide the claims folder, including this remand and any relevant records contained in the virtual systems, to the August VA examiner for review, to determine whether any current eye disability is related to service.  If the same examiner is unavailable, an opinion should be solicited from a VA licensed optometrist or ophthalmologist.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current eye disability, to include glaucoma and detached retinas, had onset in service or is otherwise related to a disease or injury in service, including the reported head injury from a crash landing during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why 
this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

